 22DECISIONS OF NATIONALLABOR RELATIONS BOARDTungsten Contact Manufacturing Company,Incorpo-ratedandUnited Electrical,Radio and MachineWorkers of America,Petitioner.Case 22-RC-4734March 18, 1971DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn September 30, 1970, the Regional Director forRegion 22 issued a Decision and Director of Electionin the above-entitled proceeding in which he foundappropriate a unit of all production and maintenanceemployees, including lead employees, of the Employ-er'sRandolph Township, New Jersey, plant. There-after, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series 8, as amended, the Employer filed atimely request for review of the Regional Director'sDecision, contending that a unit limited to theRandolph plant is inappropriate, that the onlyappropriate unit for the employees involved mustinclude its North Bergen, New Jersey, plant Lund thatthe petition therefore should be dismissed.On October 26, 1970, the National Labor RelationsBoard by telegraphic order granted the request forreview and stayed the election pending decision onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the entire record in thiscase with respect to the issues under review and makesthe following findings: The Petitioner requested a unitof production and maintenance employees at theEmployer's Randolph plant. As above indicated theEmployer contends that the only appropriate unitmust encompass production and maintenance em-ployees at both its Randolph and North Bergenplants, approximately 35 miles apart. We agree.The Employer, a closely held corporation incorpo-rated in 1930, is engaged in the manufacturing ofautomobile electrical replacement parts Its Randolphplant was opened in early 1969, and certain opera-tions formerly performed at its North Bergen plantand all operations at the Employer's now defunctSecaucus, New Jersey, plant' were transfered there.iIn Case22-RC-4734,the Regional Director found a unit consisting ofemployees at the Employer'sSecaucus plant to be inappropriate Therewere 18 employees at Secaucus,located 3-5miles from North Bergenwhich had a complement of 259 employees The Secaucus plant performedonly packaging and shipping functions, resulting from an overflow at theNorth Bergen plant One plant manager was in charge of both locationsReporting to him was a traffic manager,responsible for packaging andThe Employer avers that ultimately its entire opera-tion will be located at Randolph, but has offered nodefinitive timetable for the transfer. At present, thereare approximately 121 production and maintenanceemployees and 55 salaried employees at NorthBergen,and approximately 162 production andmaintenance employees and 12 salaried employees atRandolph.The products manufactured by the Employer arecontact points, automotive condensers, rotors, distrib-utor caps, ignition coils, positive crankcase ventilationvalves, and temperature sending units. The contactpoints account for approximately 40-50 percent of theEmployer's business. Regarding this product, thepurchase of components, the manufacture of parts,and the subassembly operations take place at NorthBergen only. Final assembly, packaging, and shippingfunctions are performed both at North Bergen andRandolph. Generally, the same products are proc-essed for shipment from both North Bergen andRandolph. Most of the employee classifications atNorth Bergen also exist at Randolph, and theseemployees perform identical functions, use the sameskills, and are compensated in the same manner.Operations of the two plants are integrated withrespect to executive,managerial, and engineeringactivities. All administrative functions are performedatNorth Bergen, where the corporate offices arelocated.Such activities include payroll, billing,purchasing, order processing, computer operation,credit checking, inventory control, drafting, engineer-ing, filing, sales, and mailing operations.The plant manager at Randolph reports to the vicepresident formanufacturing who is also directlyresponsible for operations at the North Bergen plant.The record does not reveal the actual duties andresponsibilitiesof the Randolph plant manager,except that he is responsible for the day-to-dayconduct of the plant. The Randolph plant manageradmittedly has no authority with respect to at least 40employees, who constitute the quality control andshipping and packaging departments. These depart-ments are separately supervised by a quality managerand a shipping and packaging manager, both ofwhom divide their time between the two plants andreport to the vice president for manufacturing.A single personnel manager, who reports to theEmployer's president, is responsible for personnelmatters at both plants. He testified that labor-man-agement relations policy was identical at both plantsshipping at both locations, who had oneassistant at eachplant Transferwas minimal andthe Employerhad a plan to consolidatethe operationwithin 6 monthsThe Regional Director rejectedthe request of thepetitioner (not the Petitionerherein) for the Secaucus plant unit, basing hisdecision on lackof substantiallocal autonomy,centralizedcontrol, andclose geographic proximity The Board denied the petitioner's request forreview189 NLRB No. 4 TUNGSTEN CONTACT MFG. CO, INC23and that recruitment was centrally organized. Wagescales and benefits, such as health and life insurance,holidays, vacations, and bonuses, are identical foremployees at both plants. The personnel manager,who has offices in both plants, is responsible forhiring. He interviews applicants and has, on occasion,hired employees interviewed at Randolph for employ-ment at NorthBergen.Grievances for all employeesare handled by the personnel manager, who conductshis own investigation and makes a decision, althoughgroup leaders will first make a recommendation.Overtime policy is identical at both plants. Overtimeis scheduled by the corporate officers in North Bergenand implemented by the personnel manager. TheEmployer maintains one seniority list.2The procedure for determining merit increases is asfollows. Production cards filled out by employees arereviewed by supervisors to determine which individu-als are performing above the rate for which they arebeing paid. Lists of suggestions for increases are thencompiled and submitted jointly to the personnelmanager for review and discussion. Thereafter, the listis submitted to the corporate offices at North Bergenfor final reviewOf the approximately 40 transfers of personnel sincetheRandolph facility commenced operations, ap-proximately 15 were transfers of nonsupervisoryemployees between the two plants. The remainderinvolved supervisors, and we note that more than 60percent of the supervisory staff at Randolph, includ-Ing the plant manager, transferred from North Bergen.The majority of the transfers involved moves fromNorth Bergen to Randolph and were necessitated bythe staffing requirements of the newly opened plant.There are also approximately five employees whointerchange occasionally on a temporary basis.Upon the foregoing, we conclude that a unit limitedto the Randolph plant is inappropriate and that theappropriateunitmust be broadened to includeproduction and maintenance employees at the NorthBergen plant. In so concluding, we rely especially onthe facts that both plants are engaged in themanufacture of the same products; that there is onepersonnel manager over both plants who administersa common labor policy and who is responsible for allpersonnel related matters, including grievances andimplementing the overtime policy; that approximate-ly 25 percent of the Randolph employee complementisnot under the authority of the Randolph plantmanager; and that the operations of the two plants arehighly integrated.3 Accordingly, we shall remand thecase to the Regional Director in order that he mayconduct an election pursuant to his Decision andDirection of Election, as modified herein, subject tohis ascertaining that the Petitioner has an adequateshowing of interest among the employees in theappropriate unit.4 Further, the eligibility date for theelection shall be that immediately preceding the dateof issuance.52The Employer states that the employeeshave not been informed of theseniority practices,as there has been no need toapply any seniority rulesiSeeThe Kendall Company,181NLRB No 177, CfThe Black &Decker Manufacturing Conipam,147 NLRB 825,where hiring was done ateach plant despitea single personnel department+The Petitioner, at the hearing,expressed a willingnessto proceed to anelectionshould the Boardfind the two-plantunit tobe the onlyappropriatebargainingunitIf the Petitionerdoesnot now desire toparticipate inan election in the unit wefind appropriateherein,we shallpermit it to withdraw its petition without prejudice upon written notice tothe Regional Director within10 days fromthe dateof thisDecisionIn orderto assure that all eligible votersmay have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmaybe used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N LR B v Wyman-Gordon Co,394 U S759Accordingly,itishereby directed that an electioneligibility list,containing the names and addresses of all the eligible voters,must be filedby the Employer with theRegional Director for Region 22within 7 days ofthe dateof thisDecision on Review The Regional Director shall make thelistavailableto all parties to the election No extension of time to file thislistshallbe grantedby theRegionalDirector except in extraordinarycircumstancesFailure to complywith this requirement shall be groundsfor setting aside the election whenever proper objections are filed